Citation Nr: 1335768	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-36 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for impairment of the left knee, post-operative repair of ruptured tendon. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

O. Lopez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to September 1995. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

Even in considering his complaints of pain and limitation of motion, the Veteran's left knee disability has not resulted in limitation of flexion to 45 degrees or less, limitation of extension to 10 degrees or less, or subluxation or instability. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for impairment of the left knee, post-operative repair of ruptured tendon have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5261 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran filed his increased rating claim in December 2009.  The Veteran was notified by the RO via letters dated in December 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also was notified of how VA determines disability ratings and effective dates if an increased rating is awarded.  Nothing more was required. 

VA also has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO has obtained service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.

The Veteran was also provided with VA examinations of his left knee in January 2010 and in January 2011 to help VA determine his entitlement to an increase rating.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected knee disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

The Board notes that the Veteran's last VA examination is nearly three years old. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no evidence that there has been a change in the Veteran's knee disability since he was last examined in January 2011.  The Veteran does not contend otherwise.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). 

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 


Once service connection has been established and the Veteran is not disagreeing with the initial rating but rather is asserting that the disability has worsened and a higher rating is warranted, as in this case, "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (explaining a difference between an increased rating claim and a disagreement with the initial rating assigned).  The Board must also consider if separate findings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings called "staging the ratings."  Id. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).
In deciding a claim, the Board must consider all information and lay and medical evidence of record.  The Board must provide reasons and bases to support its decision.  However, the Board need not discuss every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).

In May 1996, the Veteran was granted service connection for impairment of the left knee, post-operative tendon rupture repair with a 10 percent rating, effective September 16, 1995.  The Veteran submitted a claim for an increased rating in December 2009.  

The Veteran underwent an examination of his left knee in January 2010.  At that time, he endorsed symptoms of pain, weakness, stiffness, swelling, instability, giving way, locking, and fatigability.   He described taking aspirin as needed, wearing a knee brace for supportability, and rubbing arthritis ointment on his knee three times a day.  The Veteran stated that his flare-ups included swelling of his knee when walking or standing for long periods.  The flare-ups were described as moderate, occurring 3-4 times a week, and lasting all day. 

On physical examination, the Veteran's gait was abnormal and described as "slightly wide based."  The gait difficulty was noted to be primarily caused by a stroke and right hemiparesis.  On initial range of motion (ROM), left knee flexion was 0 to 90 degrees, and left knee extension was to 0 degrees.  The examiner noted that on initial range of motion, there was evidence of pain, but no evidence of fatigue, weakness, lack of endurance, or incoordination. There was objective evidence of painful motion and weakness, but not edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  When the ROMs were performed one additional time, the results were left knee flexion 0 to 95 degrees and left knee extension to 0 degrees.  After the final ROM, there was evidence of pain, but no fatigue, weakness, lack of endurance, or incoordination. The Veteran's varus/valgus of medial collateral ligaments, varus/valgus lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments were all noted as normal.  Medial meniscus and lateral meniscus (McMurray's test) were noted to be negative. 

Contemporaneous radiology results of the Veteran's left knee noted the knee to be "abnormal" with "chronic proximal patellar tendonitis" of moderate severity.  There was no evidence of arthritis/degenerative changes or evidence of a fracture.  The effect of the knee condition on the Veteran's usual occupation and daily activities was noted as "moderate."  Veteran was diagnosed with "status postoperative repair of rupture tendon, left knee with a residual scar."

In a separate radiology report of the Veteran's left knee, dated the day before the January 2010 examination, the following findings were noted:  "chronic ossification of the proximal patellar tendon," but "no fracture or dislocation" nor "joint effusion on the lateral image."  The impression was "mild chronic proximal patellar tendonitis." 

In a statement dated in November 2010, the Veteran contended that the RO did not take into account his use of a knee brace and anti-inflammatory medication in rendering its decision that denied him an increased rating. 

The Veteran underwent a second VA examination of his left knee in January 2011.  He reported that, over the previous year, he had experienced daily left knee pain that he rated a 7-8/10.  He further complained of weekly flare-ups, lasting a few hours, that he rated a 10/10 in severity.  He said that he experienced left knee effusion approximately three times a week lasting all day and locking approximately three times a week, lasting approximately 20 minutes each time. 

On physical examination, the Veteran walked with an antalgic gait favoring his right lower extremity.  The examiner found minimally arthritic appearance without effusion and a well-healed longitudinal surgical incision.  There was no ligamentous laxity.  McMurray sign and other meniscal irritation signs were negative.  On range of motion using the Deluca criteria, left knee flexion was 0 to 60 degrees and left knee extension to 0 degrees.  The Veteran complained of pain through the entire arc of motion.  However, the examiner found no apparent weakness, fatigability, loss of coordination during or following three repetitions of range of motion. 

The December 2010 MRI report detailed the following:  the cruciate and collateral ligaments are normal in morphology and signal; the iliotibial band, biceps femoris tendon, and popliteus tendon are also normal in morphology and signal; the medial meniscus is normal in morphology and signal; no focal abnormality of the medial femorotibial compartment cartilage is present; the lateral meniscus is normal in morphology and signal; no abnormality of the articular cartilage along the lateral femoral condyle is present.  The impression included a large, stable ossific fragment involving the inferior pole of the patella, a deep cartilage fissure, and high-grade cartilage thinning and surface irregularity.  

The RO, in its May 1996 decision that granted service connection, initially evaluated the Veteran's left knee disability under the criteria found at 38 U.S.C.A. § 4.71a, Diagnostic Code 5257, for "knee, other impairment of" which is essentially for lateral instability or subluxation.  In its February 2010 rating decision, the RO changed the diagnostic code and continued the initially assigned 10 percent rating but under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the criteria for rating limitation of flexion of the knee.

As to the change in diagnostic code, VA is at liberty to choose the appropriate diagnostic code.  It is true that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation. Murray v. Shinseki, 24 Vet. App. 420 (2011).  A change of Diagnostic Code that reduces a veteran's rating in effect for more than 20 years is error.  Id.  However, here, the Veteran's 10 percent rating under Diagnostic Code 5257 has been in effect since September 16, 1995, i.e., less than 20 years, and therefore, is not protected.  VA's change in Diagnostic Code pertaining to the evaluation of the Veteran's service-connected left knee disability does not sever service connection and, rather, more appropriately captures the nature of his disability.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also 38 U.S.C.A. §§ 101(16), 1159; VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C. § 359 (the previous codification of 38 U.S.C. § 1159) does "not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question").  The change in diagnostic code is thereby proper.  The characterization of his left knee disability remains impairment of the left knee, post-operative repair of ruptured tendon.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 




Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate II. 

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board must also consider a veteran's pain, weakness, fatigability, and incoordination when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2013).

The Court has clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R.  § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Regarding Diagnostic Codes 5260 and 5261, the Veteran's range of motion findings, as detailed above, do not meet the criteria for a 10 percent rating under codes 5260 or 5261.  The Veteran's left knee extension has never been limited to 10 degrees.  There is also no medical evidence that his left knee flexion has been limited to 45 degrees or less.  In fact, range of motion findings over the appellate period fail to reveal even compensable limitation of motion.  

Moreover, the Board finds that there is no basis for an increased rating based on 38 C.F.R. §§ 4.40, 4.45 and DeLuca factors.  Both VA examiners considered the Veteran's complaints of pain, pain on motion, and functional loss.  The 2011 examiner explicitly considered DeLuca when reporting that the Veteran had limitation of flexion to 60 degrees.  Consideration has been given to the report that the Veteran complained of pain through the entire arc of motion.  However, the examiner clearly indicated that there was no apparent weakness, fatigability, or loss of coordination during the or following three repetitions of range of motion.   Moreover, and significant import, the Board emphasizes that the Court held in Mitchell that pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

The Board also notes that the January 2010 examination report.  As stated above, examiner indicated that on initial range of motion, in which the knee had 90 degrees flexion and extended to 0 degrees, there was evidence of pain, but no evidence of fatigue, weakness, lack of endurance, or incoordination.  When the ROMs were performed an additional time, the results were left knee flexion 0 to 95 degrees and left knee extension to 0 degrees.  Again, there was pain, but no fatigue, weakness, lack of endurance, or incoordination. 


Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA General Counsel has also held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98; 63 Fed. Reg. 56,704 (1998).

The Veteran, through his representative, contends that he is entitled to both a 10 percent rating under Diagnostic Code 5260 and a 30 percent rating under Diagnostic Code 5257.  The Veteran argues that his lay testimony of instability is sufficient to establish evidence of instability.  He points out that, while the examiner may not have found "ligamentous laxity," the December 2010 MRI report revealed thickening, a deep cartilage fissure, and high-grade cartilage thinning and surface irregularity.


The record reveals very little clinical data to support a rating under Diagnostic Code 5257.  Despite Veteran's complaints, objective clinical findings noted in the January 2010 and January 2011 examination reports have shown no significant abnormalities regarding instability of the left knee.  The Veteran's varus/valgus of medial collateral ligaments, varus/valgus lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments were all noted as normal in January 2010.  Moreover, the medial meniscus and lateral meniscus (McMurray's test) were also noted to be negative in January 2010.  More to the point, the examiner found no objective evidence of instability during that examination. Similarly, in the January 2011 examination report, "McMurray sign and other meniscal irritation signs" were noted to be negative.  

Consideration has been given to the Veteran's report of symptoms such as instability, "giving way," the use of the knee brace and ingestion of medications.  However, the objective medical evidence is more persuasive regarding the level of instability that the Veteran purportedly experiences.  The evidence does not establish manifestations of right knee impairment to warrant a disability rating under DC 5257.  The VA examination reports are the most probative evidence as they were based on physical examinations and they provide sufficient information so the Board could render an informed determination.  Moreover, 38 C.F.R. §§ 4.40 or 4.45 cannot be considered with respect to DC 5257.  This diagnostic code is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment and factors to be considered upon evaluation of the joints, respectively, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   The Veteran's statements are outweighed by the more probative VA examinations in January 2010 and January 2011.  

In addition, the X-ray evidence indicates that the Veteran does not have arthritis.  The assignment of a separate compensable rating, if such were shown, would not meet the requirements of VAOPGCPREC 23-97 and/or VAOPGCPREC 9-98.  

The Veteran also contends that he experiences effusion three times a week and locking.  The Board has thereby considered assigning a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  However, a rating under DC 5258 requires a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the knee.  Here, there is no objective evidence of locking or effusion. Both examiners specifically found no effusion into the left knee joint. The evidence also fails to show that the Veteran has a dislocated semilunar cartilage.  Indeed, the January 2010 radiology report found no dislocation.  As such, the criteria for a rating under Diagnostic Code 5258 have not been met.

Moreover, the Board has considered a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 for symptomatic removal of cartilage DC 5259.  Here, however, the evidence does not indicate any removal of cartilage. 

Considering the potential applicability of other diagnostic codes regarding disabilities of the knee and leg, the Board finds that Diagnostic Code 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  For example, the mere fact that he continues to have range of motion in his knees, even if less than normal range of motion, in turn means that, by definition, his knees are not ankylosed.  Ankylosis is the complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).
 
The Board has also considered whether the Veteran is entitled to a separate compensable rating for the diagnosed surgical scar on his left knee, but finds no evidence in this regard.  Diagnostic Codes 7801, 7802, and 7804 provide the rating criteria for scars, not of the head, face, or neck.  Diagnostic Code 7801 provides that scars that are deep and nonlinear and of an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  Diagnostic Code 7802, burn scars or scars due to other causes, provides that scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2013).  Diagnostic Code 7805 relates to disabling effects of scars not considered under the diagnostic codes described elsewhere in this decision and directs that they be evaluated under an appropriate diagnostic code.  Id. 

The Veteran's scar was found to be asymptomatic in the January 2010 examination.    The examination report notes that the scar measures 15 cm x 0.5 cm.  The examiner found no tenderness in the scar, no adherence to underlying tissue, no frequent loss of skin covering the scar, such as from ulceration or breakdown of skin, no elevation or depression of the surface contour of the scar on palpation, no underlying soft tissue loss or damage, no area of induration and inflexibility of skin in the area of the scar.  The color of the scar compared to normal areas of the skin was noted to be normal.  As to limitation of motion or other limitation of function caused by the scar, limitation of motion was described as normal and limitation of function was also described as normal.  There was also no inflammation, edema, or keloid formation found.  As such, the Veteran's left knee scar does not warrant a compensable rating under DCs 7801, 7802, 7804, or 7805.  

In deciding the appeal, the Board has considered whether, but does not find, that separate findings for different periods of time, i.e., staged ratings, are warranted.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

In addition, the Board has considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

There has been no showing that the Veteran's disability picture for his knee disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's left knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  Thun, 22 Vet. App. at 111.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, while reports that he is medically retired from the US Postal Service, the Veteran has made no allegation that his left knee disorder played a role in his decision to retire.  It is noted, however, that he suffered a cerebrovascular accident in 2009, which is contemporaneous to his retirement.  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application. 

In sum an evaluation in excess of 10 percent for impairment of the left knee, post-operative repair of ruptured tendon is denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a disability rating in excess of 10 percent for impairment of the left knee, post-operative repair of ruptured tendon is denied. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


